IN THE DISTRICT COURT OF APPEAL
                                        FIRST DISTRICT, STATE OF FLORIDA

MILTON LEE MINIER,                      NOT FINAL UNTIL TIME EXPIRES TO
                                        FILE MOTION FOR REHEARING AND
      Appellant,                        DISPOSITION THEREOF IF FILED

v.                                      CASE NO. 1D15-5928

STATE OF FLORIDA,

      Appellee.

_____________________________/

Opinion filed March 8, 2016.

An appeal from an order of the Circuit Court for Duval County.
Angela Cox, Judge.

Milton Lee Minier, pro se, Appellant.

Pamela Jo Bondi, Attorney General, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

ROBERTS, C.J., SWANSON, and KELSEY, JJ., CONCUR.